In an action to recover, inter alia, for work, labor and services performed, plaintiff appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated February 4, 1981, which denied its motion to, inter alia, open its default at a Special Term hearing held November 24, 1980 to determine the issue of personal jurisdiction. Order affirmed, without costs or disbursements. It is ultimately plaintiff’s duty to determine when he must appear in court. Miscommunication between court personnel and counsel may, in some instances, be sufficient excuse for failing to appear when scheduled. In this case, however, plaintiff’s attorney had received a court order and a note of issue scheduling the hearing in question for November 24, 1980. Hence, the subsequent allegedly contrary information received from the court clerk as to when the matter would be heard should have put the attorney on notice that further investigation was necessary. Mangano, J. P., Weinstein, Thompson and Bracken, JJ., concur.